department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number employer_identification_number number release date se t eo ra t date uniform issue list legend m n o p q r x dear ------------------ we have considered your ruling_request dated date relating to the retention of the above organization’s the fund tax exempt status under sec_501 of the internal_revenue_code facts federal_income_tax as an organization described in sec_501 of the code and has also been classified as other than a private_foundation because it is described in sec_509 sec_170 of the code the m fraternity fraternity is a large national fraternity which has long been recognized by the service as exempt from federal_income_tax under sec_501 of the code the fraternity and the fund are closely affiliated the fund engages directly in its own charitable activities and subject_to the normal controls and guidelines financially supports the charitable the fund has been determined by the internal_revenue_service to be exempt from after acquiring the land the trust spent approximately dollar_figureb in cash on certain activities of the fraternity the fund has never transferred money or anything else of value to the fraternity for its unrestricted use or subsidized the fraternity’s general activities either directly or indirectly in march the fraternity created and became the sole beneficial_owner of the n trust the trust a n o statutory trust that is a grantor_trust within the meaning of sections of the code on date the trust purchased from an unrelated party acres of undeveloped land located in p q the land the total cash price was approximately dollar_figurea all of which was provided to the trust by the fraternity the price resulted from arm’s length negotiations and reflects the fair_market_value of the land at that time expenses the expenses relating to the development of the land eg legal costs relating to zoning and variance issues architectural plans and engineering studies this cash was provided by the fraternity the expenses produced assets both tangible eg blueprints and written studies and intangible eg the right to use such blueprints and studies the assets produced b y the expenses that did not become inextricably related to the land will be referred to herein as the plans and specifications in addition the trust and the fraternity itself entered into contracts relating to the development of the land with third party providers of architectural engineering and general contracting services the services contracts a total cost of approximately dollar_figurec including the expenses the improvements accordingly the land and improvements together the property will have a total cost of dollar_figured the fund will form and become the sole member of a new limited_liability_company r that for federal_income_tax purposes will not be an entity separate from the fund the trust will sell the land and the plans and specifications to r receiving in exchange a dollar_figuree non-interest bearing promissory note r’s short-term note the amount of r’s short-term note will reflect the trust’s total costs of dollar_figurea for the land and dollar_figureb for the expenses which is not greater and probably less than the total current fair_market_value of the land and the plans and specifications r’s short-term note will be secured only by the land and the plans and specifications and will not be guaranteed by r or the fund itself in addition r will assume the services contracts r will then begin the construction of the improvements borrowing the necessary construction financing from a third party commercial lender made subject_to a condominium declaration as provided under applicable q law the before the improvements are completed and placed_in_service the property will be the goal is to construct on the land a three story building that is expected to incur r will own the fund area which will consist of a administrative offices including a condominium declaration the condominium declaration will divide the property into a the fund area b the fraternity area and c the common area the fund area will be located on all three floors and will contain approximately big_number square feet the fraternity area will be located on part of the second floor and will contain approximately big_number square feet the common area including hallways stairs etc will be located on all three floors and will consist of approximately big_number square feet plus certain parts of the land the use of these areas is explained below study b a museum that will focus upon the history of the fraternity in the context of greek letter societies and higher education c a library and d a conference a rea the entire fund area will always be used exclusively for the fund’s educational_purposes which will include subjects which go beyond the fraternity and its history for example the museum will have exhibits relating to significant historical events the trust will own the fraternity area which will be the fraternity’s international headquarters the fraternity will use it exclusively for its own fraternal and charitable activities in improved real_property subject_to a condominium declaration after the improvements are completed and the condominium declaration has been properly recorded the trust for the benefit of the fraternity will purchase the fraternity area from r for of the total cost of the property coming to approximately dollar_figuref using the proceeds received from the pay-off of r’s short-term note as partial payment thereafter r will a retain ownership of the fund area and hold it on behalf of the fund its sole member or b dissolve and transfer the fund area to the fund or c dissolve and transfer the fund area to another entity that will hold it for the benefit of the fund the fraternity wants to subsidize the fund - and to demonstrate that the fund is not subsidizing the fraternity - the fraternity will pay more per square foot than the fund will pay thus while the fraternity area will take up of the total area apart from the common area the fraternity will pay of the total cost of the property also the condominium declaration will state that of the total periodic costs of maintaining the property will be attributed to the fraternity area even though it in fact accounts for only of the total area apart from the common area money both are in sound financial condition and should have no trouble in obtaining both the fraternity and the fund will in part finance their acquisitions with borrowed the costs of the property will not be shared on a pro_rata basis instead because the common area will be shared in the manner that is normal for common areas it follows from the above that the fund will make a small profit from the fraternity’s financing from a commercial lender in order to reduce costs however the fund alone will obtain from a third party commercial lender a construction loan ie the money needed to construct the improvements once the construction is completed the fund will replace the construction loan with a permanent 30-year loan from a commercial lender for approximately dollar_figureg the fund’s mortgage paying the difference between this amount and the outstanding balance of the construction loan with cash that the fund now has or will receive as donations in the intervening period the trust will then acquire the fraternity area giving the fund a note for approximately dollar_figureh the difference between the face_amount of r’s short-term note and the dollar_figuref purchase_price the fraternity’s note the fraternity note will be fully recourse to the fraternity will be secured_by the fraternity area and will bear interest equal to one quarter of one percent over the interest of the fund’s mortgage the fraternity may also be required to agree to certain other terms and conditions that may be required by the commercial lender note the interest rate and other terms of the fraternity’s note will at least be as favorable to the fund as those that it could obtain from an unrelated party and will not be more favorable to the fraternity than what it could obtain from a third party commercial lender ruling requested not adversely affect the fund’s tax exempt status as an organization described in sec_501 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual of organizations organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_501 of the code provides for the exemption from federal_income_tax you request that we rule that the proposed transaction as described above will sec_1_501_c_3_-1 of the income_tax regulations provides that the term sec_1_501_c_3_-1 of the regulations provides that the term educational sec_1_501_c_3_-1 of the regulations provides that an organization is not charitable is used in code sec_501 in its generally accepted legal sense and includes the advancement of education as used in code sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that a n organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes under code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose organized or operated exclusively for a sec_501 purpose unless it serves a public rather than a private interest thus it is necessary that the organization establish that it is not operated for the benefit of private individuals foundation solely to undergraduate members of a designated fraternity does not disqualify it from exemption under sec_501 of the code as an organization organized and operated exclusively for educational_purposes the fact that scholarships are limited to a particular group did not preclude exemption because there was no specific designation of persons eligible for the scholarships and the purposes of the organization were not so personal private or selfish as to lack the element of public usefulness relief of poverty and the advancement of education and religion is one of the purposes in the general law of charity that is deemed beneficial to the community as a whole even though the class of beneficiaries eligible to receive a direct benefit from its activities does not include all members of the community provided that the class of beneficiaries is not so small that its relief is not of benefit to the community library whose rules limit access and use to the members or their designees of a local bar association and which members are the library’s main source of support qualifies for exemption under sec_501 of the code the ruling states that the fact that access to and use of the library facilities are limited to a designated class of individuals revrul_56_403 1956_2_cb_307 holds that the awarding of scholarships by a revrul_69_545 1969_2_cb_117 states that the promotion of health like the revrul_75_196 1975_2_cb_155 holds that an organization operating a law the evidence in the administrative file establishes that a the fraternity area will is not necessarily a bar to recognition of exemption what is of importance is that the class benefited is broad enough to conclude that the educational facility or activity is serving a broad public interest rather than a private interest accordingly it is considered exclusively educational in nature the fact that the attorneys who use the facility may derive personal benefit in their law practices from the information garnered at the library is incidental to the educational process a sec_501 public charity may enter into financial transactions and other arrangements with related parties including sec_501 organizations provided that the public charity receives at least fair_market_value for the consideration it brings to the transaction that the transaction is not unfair to the public charity and that the transaction does not result in inurement or private benefit to any of the parties involved analysis be used by the fraternity exclusively for activities appropriate for a sec_501 organization b the fund area will be used by the fund exclusively for activities appropriate for a sec_501 organization c the fraternity will bear a disproportionately high share of the acquisition and maintenance_costs of the property and will not be subsidized by the fund either directly or indirectly d r’s short-term note constitutes an interest free non-recourse loan from the fraternity to the fund and e the fraternity’s note provides the fund with a rate and terms at least as good as what it could obtain in the market and does not provide the fraternity with a rate or terms that are better than what it could obtain in the market thus in all respects the arrangement does not result in the fund subsidizing the fraternity nor does the arrangement otherwise result in any prohibited inurement or private benefit to private individuals or parties ruling facts above will not adversely affect the fund’s status as an organi zation which is tax exempt under sec_501 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the fund’s tax exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number based on the foregoing we rule that the proposed transaction as described in this ruling supersedes the ruling issued to the fund on date the pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to the fund’s authorized representative we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about the fund’s tax exempt status it should be kept with the fund’s permanent records previous ruling mistakenly omitted a legend in all other respects however the rulings are identical and telephone number are shown in the heading of this letter of the code provides that it may not be used or cited as precedent this ruling is directed only to the organization that requested it sec_6110 if there are any questions about this ruling please contact the person whose name thank you for your cooperation sincerely jane baniewicz manager exempt_organizations technical group enclosure notice
